Parker, J.
These actions are brought here by relators, seeking a review and reversal of judgments of the superior court for Spokane county, denying mandamus to compel the city council of that city to order a recall election, submitting to the voters the question of the recall of two of its councilmen, under the provisions of its charter. The superior court denied the relief prayed for, upon the ground that the recall provisions of the Spokane charter are superseded by the provisions of the amendment to the state constitution of 1912, being §§ 33 and 34 of art. 1 thereof, and chapter 146, Laws of 1913, page 454 (3 Rem. & Bal. Code, § 4940-1 et seq.), enacted in pursuance of that amendment. The contention is made by counsel for relators, rested upon art. 11, § 10, of the constitution, permitting cities of more than 20,000 inhabitants to frame and adopt charters for their own government, that the recall provisions of the Spokane charter, which was framed and adopted in pursuance of art. 11, § 10, of the constitution, is not superseded by this amendment and the law of 1913, passed in pursuance thereof, providing generally for the recall of public officers.
We agree with the learned trial court that this contention is not well founded. Both the constitutional amendment, and the law of 1913 enacted in pursuance thereof, are made applicable to cities of the first class by specific reference therein made to such cities, and constitute a general law upon the subject of the recall of officers of such cities, as well as the recall of officers of the state and other political subdivisions of the state. It has become the settled law of this state that freehold city charters, framed in pursuance of the permission granted by art. 11, § 10, of the constitution, are controlled *334by general laws. State ex rel. Webster v. Superior Court, 67 Wash. 37, 120 Pac. 861. It is conceded that the petitions for recall of the city councilmen here involved do not conform to the constitutional amendment, nor to the law of 1913 enacted in pursuance thereof, neither in the allegations of cause for the recall of such councilmen nor in the number of signatures thereto required by the constitutional amendment and law of 1913; nor does the city charter of Spokane make the requirements in that regard that are found in the constitutional amendment and the law of 1913. We are of the opinion that this constitutional amendment, and law of 1913 enacted in pursuance thereof, constitute a general law upon the subject of recall of city, as well as other officers, the requirements of which must be conformed with as a prerequisite to the holding of a recall election.
Contention is made that the constitutional amendment of 1912 has not become a valid part of our constitution by reason of irregularities in its proposal and submission to the people. This question we have dealt with, and held to the contrary of such contention, in our decision just rendered in Cudihee v. Phelps, ante p. 314, 136 Pac. 367. We conclude that the judgments of the trial court must be affirmed.
It is so ordered.
Crow, C. J., Mount, Morris, and Pullerton,’ JJ., concur.